
	
		III
		111th CONGRESS
		1st Session
		S. RES. 88
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2009
			Mrs. Hagan (for herself,
			 Mr. Burr, Mr.
			 Kennedy, and Mr. Schumer)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Honoring the life of Dr. John Hope
		  Franklin.
	
	
		Whereas Dr. John Hope Franklin was born on January 2, 1915
			 in Rentiesville, Oklahoma, the grandson of a slave and the son of Buck Colbert
			 Franklin, one of the first African-American lawyers in the Oklahoma Indian
			 Territory, and Mollie Parker Franklin, a schoolteacher and community
			 leader;
		Whereas in 1936, Dr. Franklin was appointed to the faculty
			 of Fisk University as instructor of history and subsequently served as
			 professor of history at St. Augustine's College, North Carolina College, and
			 Howard University;
		Whereas Dr. Franklin taught at the University of Chicago
			 from 1964 to 1982, serving as professor of American history, chairperson of the
			 department of history, John Matthews Manly Distinguished Service Professor, and
			 professor emeritus of history;
		Whereas Dr. Franklin was on faculty at Duke University
			 from 1982 until his passing, serving as the James B. Duke Professor of History,
			 professor of legal history at Duke University Law School, and the James B. Duke
			 Professor of History Emeritus, Duke University;
		Whereas Dr. Franklin broke numerous racial barriers,
			 serving as the first African-American department chair at a predominantly white
			 institution as chairman of the department of history at Brooklyn College from
			 1956 to 1964, as the first African-American professor to hold an endowed chair
			 at Duke University, and as the first African-American president of the American
			 Historical Association;
		Whereas Dr. Franklin authored From Slavery to
			 Freedom: A History of Negro Americans in 1947, widely considered the
			 preeminent history of the African-American experience in the United States, as
			 well as numerous other notable books including his influential autobiography
			 Mirror to America: The Autobiography of John Hope
			 Franklin;
		Whereas the research of Dr. Franklin contributed to the
			 success of Thurgood Marshall and the legal victory of the National Association
			 for the Advancement of Colored People (NAACP) in the landmark Supreme Court
			 case, Brown v. Board of Education (347 U.S. 483), which ended the “separate but
			 equal” doctrine in public schools in the United States;
		Whereas in 1996, Dr. Franklin was named “Historian of the
			 Century” by Duke University, North Carolina State University, North Carolina
			 Central University, and the University of North Carolina at Chapel Hill;
		Whereas Dr. Franklin received the Presidential Medal of
			 Freedom in 1995, and was appointed chairman of the advisory board of President
			 William J. Clinton’s Initiative on Race in 1997;
		Whereas Dr. Franklin served as the head of the 3 major
			 historical associations in the United States: the Organization of American
			 Historians, the American Historical Association, and the Southern Historical
			 Association;
		Whereas Dr. Franklin was inducted into the North Carolina
			 Literary Hall of Fame in 1998;
		Whereas Dr. Franklin received the Benjamin Franklin Medal
			 for Distinguished Public Service from the American Philosophical Society in
			 2007, and a Gold Medal for distinguished achievement in history from the
			 American Academy of Arts and Letters in 2002;
		Whereas Dr. Franklin inspired the John Hope Franklin
			 Center for Interdisciplinary and International Studies at Duke University, a
			 consortium of academic programs that encourages creative scholarship, the
			 exchange of ideas, and a variety of perspectives and methodologies to
			 revitalize notions of how knowledge is gained and shared;
		Whereas Dr. Franklin was a scholar who helped create the
			 field of African-American history and literature;
		Whereas Dr. Franklin described historians as “the
			 conscience of the nation, if honesty and consistency are factors that nurture
			 the conscience”, and his contributions to the study of American history
			 fundamentally challenged and changed the manner in which the Nation
			 collectively interprets its past and understands its present;
		Whereas generations of young historians have been inspired
			 and personally influenced by Dr. Franklin’s keen intellect, graceful humility,
			 and humor in the classroom, and will ensure the endurance of his towering
			 legacy;
		Whereas Dr. Franklin passed away on March 25, 2009 in
			 Durham, North Carolina; and
		Whereas Dr. John Hope Franklin will be deeply missed but
			 leaves an enduring legacy of public service, scholarship, and perseverance that
			 inspires all Americans: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 life and accomplishments of John Hope Franklin; and
			(2)honors the
			 contributions that John Hope Franklin made to United States society.
			
